Case 1:19-cv-02168-AT Document 90 Filed 08/11/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
CEDRIC MARSHALL DOC #
DATE FILED: _ 8/11/2021
Plaintiff,
-against- 19 Civ. 2168 (AT)

THE PORT AUTHORITY OF NEW YORK AND ORDER
NEW JERSEY,

Defendant.

 

 

ANALISA TORRES, District Judge:

The ongoing COVID-19 pandemic has necessitated substantial changes in the Court’s trial
schedule in order to ensure that jury trials can be conducted safely and practically. Accordingly, the
Court, utilizing the procedures within this District governing the scheduling of jury trials during the
COVID-19 pandemic, will seek to schedule a jury trial in this matter for the first quarter of 2023. By
December 9, 2022, the parties shall submit blackout dates for trial.

By December 9, 2022, the parties shall submit a joint letter summarizing any necessary
alterations to the pretrial order, ECF No. 66, and any other matters that should be brought to the
Court’s attention in advance of trial in light of the revised schedule.

The Court shall schedule a final pretrial conference date upon setting a date certain for trial.
In light of the long delay in advance of trial, this action is STAYED pending further order of the
Court.

SO ORDERED.

Dated: August 11, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge
